COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                                  §

  JAVIER GONZALEZ,                                §               No. 08-19-00062-CR

                        Appellant,                §                  Appeal from the

  v.                                              §                 34th District Court

  THE STATE OF TEXAS,                             §             of El Paso County, Texas

                         State.                   §                (TC# 20170D04716)

                                              §
                                            ORDER

       The Office of Court Administration has updated guidelines for courts on dealing with the
outbreak of the Novel Coronavirus (COVID-19). As part of that guidance, the OCA suggests: “If
a court deems that non-essential …, in-person proceedings may pose an unnecessary or
unreasonable risk to participants, court staff, or the public, the court should avoid that risk, when
possible, by simple delay or by a telephone or video remote appearance. Our suggestion is that you
follow this practice until at least April 1.”

         While the person-to-person interaction at an appellate oral argument is fundamentally
different than that with a jury trial, the Court is nonetheless sensitive to the potential risks to
counsel, spectators, and the court staff. Accordingly, on the Court’s own motion, the oral argument
in this case has been rescheduled to May 7, 2020 at 1 p.m. in the courtroom of the Eighth Court of
Appeals.

        Although the ultimate decision to vacate oral argument is with the Court, parties are always
free to waive oral argument and request that a case be set on submission on the briefs. The Court
is also open to allowing teleconferencing of oral argument where the technical capabilities are
available. We regret any inconvenience this resetting may cause.

       IT IS SO ORDERED this 16th day of March, 2020.

                                                      PER CURIAM

Before Alley, C.J., Rodriguez, and Palafox, JJ.